DETAILED ACTION
Claims 1-8 and 21-32 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 in the reply filed on 4/15/2022 is acknowledged. Claims 9-20 have been canceled and claims 21-32 have been added.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-8 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-8 and 21-32, under Step 2A claims 1-8 and 21-32 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A system, comprising: a non-transitory memory; and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: receiving, from a first device, a request to export an electronic shopping cart associated with a merchant website displayed on the first device; encoding the electronic shopping cart into a code; causing the first device to present the code; in response to receiving the code from a second device, re-generating the electronic shopping cart based on the code; and presenting the re-generated electronic shopping cart on the second device.    

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to “search and select purchasable items” (Specification ¶00014). Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a memory, one or more hardware processors, and first and second devices. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-8 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-8 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-8 do not set forth further additional elements. Considered both individually and as a whole, claims 2-8 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-8 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 21-32 are parallel, i.e. recite similar concepts and elements, to claims 1-8, analyzed above, and the same rationale is applied.
In view of the above, claims 1-8 and 21-32 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 21-22, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Argue et al., US PG Pub 2014/0175167 A1 (hereafter “Argue”).

Regarding claim 1, Argue discloses a system, comprising: 
a non-transitory memory (¶0025); and 
one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (¶0028) comprising: 
receiving, from a first device, a request to export an electronic shopping cart associated with a merchant website displayed on the first device (¶¶0017-0022); 
encoding the electronic shopping cart into a code (¶0019); 
causing the first device to present the code (¶0020); 
in response to receiving the code from a second device, re-generating the electronic shopping cart based on the code (¶¶0022 and 0057-0058); and 
presenting the re-generated electronic shopping cart on the second device (¶¶0021-0022, 0032, 0048, and 0061).

Regarding claim 2, Argue discloses the system of claim 1, wherein the operations further comprise: receiving, from the second device, a payment request for a purchase of items in the re- generated electronic shopping cart, wherein the payment request comprises credential data associated with a payment account; and processing the payment request using the payment account (¶¶0032-0034 and 0039).

Regarding claim 7, Argue discloses the system of claim 1, wherein the operations further comprise: determining a number of items included in the electronic shopping cart; and selecting, from a plurality of encoding techniques, a particular encoding technique for encoding the electronic shopping cart based on the determined number of items, wherein the electronic shopping cart is encoded using the particular encoding technique (¶¶0022 and 0053-0054).

Regarding claim 8, Argue discloses the system of claim 7, wherein each encoding technique in the plurality of encoding techniques use a different output modality from a group of output modalities comprising a phrase, a QR code, an animated QR code, a string of emoji icons, and an artificial intelligence generated face (¶0022).
	
Regarding claims 21-22 and 27-29, all of the limitations in claims 21-22 and 27-29 are closely parallel to the limitations of system claims 1-2 and 7-8, analyzed above, and are rejected on the same bases.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 23-26, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Argue in view of Tarvydas et al., US PG Pub 2006/0041485 A1 (hereafter “Tarvydas”).

Regarding claim 3, Argue teaches the system of claim 1, but does not teach wherein the electronic shopping cart is generated based on interactions between a user of the first device and the merchant website during a first web session, and wherein the operations further comprise: obtaining session data associated with the first web session; encoding the session data into the code; and establishing a second web session between the second device and the merchant website based on the session data, wherein the re-generated electronic shopping cart is presented within the merchant website displayed on the second device via the second web session. Tarvydas teaches a universal shopping cart and order injection system including the known techniques wherein the electronic shopping cart is generated based on interactions between a user of the first device and the merchant website during a first web session, and wherein the operations further comprise: obtaining session data associated with the first web session; encoding the session data into the code; and establishing a second web session between the second device and the merchant website based on the session data, wherein the re-generated electronic shopping cart is presented within the merchant website displayed on the second device via the second web session (¶¶0054-0059 and 0073). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Argue, to include a web session as taught by Tarvydas, in order to “navigate through all of the different e-commerce sites where they are interested in shopping,” as suggested by Tarvydas (¶0003). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Tarvydas, the results of the combination were predictable.

Regarding claim 4, Argue in view of Tarvydas teaches the system of claim 3, wherein the session data comprises interaction data representing interactions of the user with the merchant website during the first web session, and wherein the operations further comprising comprise presenting content on the second device during the second web session based at least in part on the interaction data associated with the first web session (Tarvydas ¶0052 and 0073).

Regarding claim 5, Argue in view of Tarvydas teaches the system of claim 3, wherein the operations further comprise terminating the first web session with the first device (Tarvydas ¶¶0073-0077 and 0088).

Regarding claim 6, Argue in view of Tarvydas teaches the system of claim 3, wherein the operations further comprise removing data associated with the first web session and the electronic shopping cart from the first device (Tarvydas ¶¶0058 and 0086).

Regarding claims 23-26 and 30-32, all of the limitations in claims 23-26 and 30-32 are closely parallel to the limitations of system claims 3-6, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson et al., US PG Pub 2014/0122203 A1, teaches a system, method, and computer program for providing a multi-merchant electronic shopping cart for a shopping service.
Maenpaa et al., US Patent 10,127,599 B2, teaches a system and method for assembling a shared shopping cart.
Non-patent literature Viswanadha, V., and Chiranjeevi Reddy teaches a smart shopping cart. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625